SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by Registrant: x Filed by a Party other than the Registrant: o Check the appropriate box: x Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Materials Pursuant to § 240.14a-12 AmCOMP Incorporated (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Common Stock, $0.01 par value per share, of AmCOMP Incorporated. (2) Aggregate number of securities to which transaction applies:15,290,181 shares of common stock and options to purchase905,042 shares of common stock. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing is calculated and state how it was determined): The filing fee was determined by multiplying0.0000393 by the sum of (i)$191,127,263, which is the product of 15,290,181 outstanding shares of AmCOMP Incorporated common stock and the merger consideration of $12.50 per share and (ii)$2,778,479 which is the product of outstanding options to purchase 905,042 shares of common stock and $3.07, which is the amount equal to the excess of $12.50 per share over the weighted average exercise price per share of such outstanding options. (4) Proposed maximum aggregate value of transaction: $193,905,742 (5) Total fee paid: $7,620 o Fee paid previously by written preliminary materials: $ o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: AMCOMP
